IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00367-CV
 
Waxahachie Independent 
School District,
 
                                                                      Appellant
 v.
 
Tim Johnson and Ed White,
                                                                      Appellees
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 68721
 

Order

 




          Appellant’s motion for rehearing is
denied.  The opinion and judgment dated September 7, 2005 are withdrawn, and
the opinion and judgment of even date herewith are substituted therefor.  The
dissenting opinion of September 7, 2005 by Chief Justice Gray is not withdrawn.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Order issued and filed
November 23, 2005
[CR25]


tify; line-height: 0.388889in">      The Appellant has filed a motion to dismiss this appeal in which it asserts that the parties have
settled their dispute.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure
provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The appeal is dismissed.  Costs are taxed against the party incurring them.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed August 1, 2001
Do not publish